DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 10, 15, 17, 25, and 53-54 are currently amended.
Claims 1-4, 7, 16, 19, and 26-52 are canceled.
Claims 5-6, 8-15, 17-18, 20-25, and 53-54 are currently pending and addressed below.

Response to Remarks/Arguments
Regarding Prior Specification Objections
Prior Objection to the Title and Abstract
Examiner maintains the outstanding objection to the Title and Abstract (See Office Action filed July 19, 2022, p. 3).  Applicant’s preference to “hold off…until a claim gets allowed” (Applicant’s Response filed September 7, 2022, p. 11) falls short of remedying the deficiency.

Regarding Prior Claim Objections
Examiner withdraws the outstanding claim objections to claims 1 and 4 in view of Applicant’s cancelation of the aforementioned claims.
Examiner maintains the outstanding objection to claim 13, as the Applicant’s Response did not address the deficiency.
Regarding Prior Claim Rejections - 35 USC § 112(a)
Claims 4-6, 8-25, and 53-54 were rejected under 35 U.S.C. 112(a).
As to Claim 21, Examiner withdraws the outstanding §112(a) rejection in view of Applicant’s arguments clarifying the interpretation of “surrounding aerial vehicles” (Applicant’s Response filed September 7, 2022, p. 11).
As to Claims 4, 16, and 19, Examiner withdraws the outstanding §112(a) rejection in view of the cancelation of said Claims.
As to Claims 53-54, Examiner withdraws the outstanding §112(a) rejection in view of Applicant’s amendments.
As to Claims 5-6, 8-15, 17-18, and 20-25, Examiner withdraws the outstanding §112(a) rejection, as said Claims were rejected by virtue of their dependency, and the corresponding §112(a) rejections of Claims 53-54 have been withdrawn.

Regarding Prior Claim Rejections - 35 USC § 112(b)
Claims 4-6, 8-25, and 53-54 were rejected under 35 U.S.C. 112(b).
As to Claims 10, 15, 17, 25, and 53-54, Examiner withdraws the outstanding §112(b) rejection in view of Applicant’s amendments.
As to Claims 4, 16, and 19, Examiner withdraws the outstanding §112(b) rejection in view of the cancelation of said Claims.
As to Claims 5-6, 8-15, 17-18, and 20-25, Examiner withdraws the outstanding §112(b) rejection, as said Claims were rejected by virtue of their dependency, and the corresponding §112(b) rejections of Claims 53-54 have been withdrawn.

Regarding Prior Claim Rejections - 35 USC § 103
Claims 4-6, 8, 10-12, 15, 25, and 53-54 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen '245;  Claims 9, 13, 14 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen ‘245, and further in view of Riess ‘266; Claims 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen ‘245 and further in view of Kangas '886 and NPL 3GPP; Claims 20 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen ‘245, Kangas '886, and NPL 3GPP, and further in view of Niemenmaa '913; Claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen ‘245 and further in view of Tang '415; Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen ‘245 and further in view of Shonk '979; Claim 24 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Chen ‘245, and further in view of Riess '266 and Shonk ‘979.
As to Claims 4, 16, and 19, Examiner withdraws the outstanding §103 rejections in view of the cancelation of said Claims.
As to Claims 5-6, 8-15, 17-18, 20-25, and 53-54, Applicant asserts the outstanding §103 rejections as moot in view of the amendments to Claims 53 and 54. Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.  

Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.
Current Specification Objections
Title & Abstract
Examiner respectfully points Applicant to the maintained objections above.

Current Claim Objections
Claims 13 are objected to because of the following informalities:
	As per Claim 13, Examiner suggests “a number of aerial vehicles in a predetermined area” for consistency (i.e., Applicant later references “the number…”) and clarity.

Claim Rejections - 35 USC § 103
Claims 5-6, 8, 10-12, 15, 25, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0166516 to Kim et al. (hereinafter Kim '516) in view of U.S. Patent No. 6,654,681 to Kiendl et al. (hereinafter Kiendl '681).
As per Claim 53, Kim ‘516, as modified, teaches [a] method performed by an aerial vehicle (para [0011], “aerial UE” & para [0086], “Aerial UE [an] unmanned aerial vehicle (UAV)”) as follows: 
Initially, Kim ‘516 teaches the method comprising: determining whether the aerial vehicle is in a predetermined state, wherein the predetermined state of the aerial vehicle comprises the aerial vehicle having an established cellular network connection (FIG. 11, i.e., UE depicted as “Connected”, indicating an established cellular network connection. UE then sends “RRC ConnectionSetupComplete” message to eNB), an altitude greater than a threshold altitude, a velocity greater than a threshold velocity, or a combination thereof;
Next, Kim ‘516 teaches in response to determining the aerial vehicle is in communication with the cellular network, broadcasting vehicle position at a defined interval (para [0089], "current location reporting procedure is a periodic mechanism" and “if a reporting period is configured inappropriately, the current reporting mechanism would not follow up the radio variation related to the UE location”, i.e. the reporting period for current location reporting corresponds to the claimed defined interval for broadcasting vehicle position).
Next, Kim ‘516 teaches determining position information of the aerial vehicle; (para [0108], “aerial UE measures horizontal speed, vertical speed, or altitude”).
However, Kim ‘516 does not explicitly disclose broadcasting vehicle position at a defined… power; changing used transmission power based on surrounding aerial traffic conditions;… and broadcasting the position information responsive to the changed used transmission power. Regardless, Kiendl ‘681 teaches an “intensity adjusting means for freely adjusting a particular transmitting field strength up to a maximum transmitting field strength” (column 7 lines 14-16).  Here, Kiendl ‘681’s disclosed embodiments teach “Each vehicle in the course of time learns about the data of the surrounding vehicles. It then approximately knows the vehicle density or density distribution in the surroundings. Thereupon it may tune its transmit intensity such that approximately a predetermined maximum number of vehicles, such as e.g. 100 vehicles, may be reached by one broadcast.” (column 8 lines 41-47). Here, the “transmitting field strength” and “transmit intensity” taught by Kiendl ‘681 correspond to the claimed transmission power, and “the data of the surrounding vehicles” and “vehicle density or density distribution in the surroundings” correspond to the claimed surrounding traffic conditions. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include broadcasting vehicle position at a defined… power; changing used transmission power based on surrounding aerial traffic conditions;… and broadcasting the position information responsive to the changed used transmission power.  Here, Kiendl ‘681 discloses “Transmitted data may include information concerning… utilized transmitting field strength, [and] a location of the vehicle” (Column 4 lines 59-61), wherein the “utilized transmitting field strength” corresponds to the claimed changed used transmission power, and the information concerning “a location of the vehicle” corresponds to the claimed broadcasted vehicle position. As set forth above, Kiendl ‘681 teaches the benefit of incorporating this method of adjusting transmission power based on traffic information “such that approximately a predetermined maximum number of vehicles, such as e.g. 100 vehicles, may be reached by one broadcast”. The Examiner notes that the method as taught by Kiendl ‘681 is expected to achieve the same benefits whether used by vehicle which are ground-based or aerial.

As per Claim 5, Kim ‘516, as modified, teaches the method of Claim 53 above.
Further, Kim ‘516 teaches wherein broadcasting the position information of the aerial vehicle comprises broadcasting the position information using a broadcast interval configuration (para [0089], "current location reporting procedure is a periodic mechanism", i.e., broadcast interval configuration).  
As per Claim 6, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration is adjustable during operation (para. [0093], "UE informing of location information of the UE, which is used for figuring the network out the current UE's status to coordinate UL/DL interference or support mobility" & para. [0094], "[f]or the aerial UE which speeds up/down rapidly or is going up/down drastically, periodic reporting [] may not work properly" & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", (e.g., change from legacy configuration needed) & para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", (e.g., no change from legacy configuration needed) & para. [0098], "[i]f the UE is airborne with high altitude and high speed, the network needs to support airborne type of mobility scenarios", (e.g., airborne configuration needed) & para. [0127], "[increasing] data or signal repetition level" at altitudes higher than a threshold & para. [0099], "[i]f the UE is airborne with low altitude, the network doesn't need to support airborne type of mobility scenarios", (e.g., change from airborne configuration needed) & para. [0129], "rolling back data or signal repetition level" at altitudes lower than a threshold, i.e., broadcasting parameters adjustable during UE operation.)
Next, Kim ‘516 teaches wherein the broadcast interval configuration is adjusted by radio resource control (RRC) signaling (para. [0102], "UE can receive radio resource configuration with triggering conditions [] via RCC signal message" & para. [0120], "[i]f at least one of the event-triggering is met, the UE reports [] to get reconfiguration about radio link related parameters [] following the changed level of speed/altitude" & para [0103], "[w]hen the UE informs network of location information, the eNB or gNB configures radio link parameters through considering the informed location information of the UE via RRCConnection Reconfiguration message" & paras. [0123] and [0125], "new speed scaling parameters" & paras. [0127] and [0129], "new altitude scaling parameters"), medium access control control element (MAC-CE) signaling, physical layer signaling, cell level system information block (SIB) signaling, or a combination thereof.  
As per Claim 8, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration comprises a first set of broadcast interval parameters for the aerial vehicle being on-ground and a second set of broadcast interval parameters for the aerial vehicle being airborne. (para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", e.g., no change from legacy configuration needed, i.e., a first set & para. [0089], "when the aerial UE is not moving place to place, e.g., when this UE is hovering over the same area, the current reporting mechanism [i.e., periodic] would cause unnecessary signaling overhead in [the] uplink" & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", e.g., a change from legacy configuration needed, i.e. a second set different from the first set).
As per Claim 10, Kim ‘516, as modified, teaches the method of Claim 8 above.
Further, Kim ‘516 teaches further comprising determining to use the first set of broadcast interval parameters for the aerial vehicle or the second set of broadcast interval parameters for the aerial vehicle based on the predetermined state of the aerial vehicle (para [0108], "aerial UE measures horizontal speed, vertical speed, or altitude" & para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", e.g., no change from legacy configuration & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", e.g., a change from legacy configuration).
As per Claim 11, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration is based on a velocity of the aerial vehicle, an altitude of the aerial vehicle, the aerial traffic information, a state of the aerial vehicle, or a combination thereof (para. [0098], "[i]f the UE is airborne with high altitude and high speed, the network needs to support airborne type of mobility scenarios", (e.g., airborne configuration) & para. [0127], "[increasing] data or signal repetition level" at altitudes higher than a threshold & para. [0099], "[i]f the UE is airborne with low altitude, the network doesn't need to support airborne type of mobility scenarios", (e.g., change from airborne configuration) & para. [0129], "rolling back data or signal repetition level" at altitudes lower than a threshold).
As per Claim 12, Kim ‘516, as modified, teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range.  Regardless, Kim '516 discloses that "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters" (para [0097], i.e., if on the ground (e.g., zero velocity, zero altitude), no change from legacy configuration is needed).  In this vein, Kim '516 further discloses a trigger associated with a speed threshold (para. [0112], "Case 1", i.e., a threshold speed greater than zero) as well as a trigger associated with an altitude threshold (para. [0116], "Case 3", i.e. a threshold altitude greater than zero altitude/on the ground) which, upon being triggered initiate "reconfigurat[ion of] UE radio link parameters" (paras [0123] & [0127], i.e., an interval parameter).  Accordingly, Kim '516 does contemplate an interval parameter (i.e., legacy configuration) usable in response to the velocity being within a velocity range (i.e., between zero velocity up to an established threshold velocity) as well as the altitude being within an altitude range (i.e., between a zero/ground altitude up to an established threshold altitude).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range.  Kim '516 appreciates that "[i]f the aerial UE is able to trigger the UE location reporting information using some thresholds [] the aerial UE can save [] unnecessary signaling [associated with] periodic reporting and appropriately inform[] the network even in [the] case of [] rapid location change". (para [0021] & para [0120], i.e., more than one event trigger may be met).  Ranges (e.g., velocity ranges and altitude ranges) resulting from established thresholds realize this desired end.   
As per Claim 15, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches further comprising receiving a broadcast interval configuration configured to override a default broadcast interval configuration (para [0089], "the current location reporting procedure is a periodic mechanism" & para [0132], "eNB configures radio link parameters [] via RRCConnectionReconfiguration message", i.e. reconfiguring radio link parameters via RRCConnectionReconfiguration message corresponds to overriding a default broadcast interval configuration).
As per Claim 25, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein selecting the broadcast power configuration is further based on a capability of the aerial vehicle, the predetermined state of the aerial vehicle, or a combination thereof.  (Here, Examiner points Applicant to the citations and rationale in Claim 53 above regarding said recitations, i.e., Kiendl ‘681 teaches an “intensity adjusting means for freely adjusting a particular transmitting field strength up to a maximum transmitting field strength” (column 7 lines 14-16). The “maximum transmitting field strength” taught by Kiendl ‘681 corresponds to the claimed capability of the aerial vehicle, because the maximum transmitting field strength indicates the greatest broadcast power which the vehicle is capable of transmitting. The Examiner again notes that the benefits as taught by Kiendl ‘681 are expected to apply whether the method is performed by an aerial vehicle or a ground-based vehicle).
As per Claim 54, Kim ‘516, as modified, teaches an aerial vehicle (para [0011], “aerial UE” & para [0086], “Aerial UE [an] unmanned aerial vehicle (UAV)”) as follows:
Initially, Kim ‘516 teaches a transmitter (FIG. 7 & para [0064], “UE” & para [0066], “transmitter” associated with “transceiver (135)”); a receiver (FIG. 7 & para [0064], “UE” & para [0066], “receiver” associated with “transceiver (135)”); and a processor configured to [perform the recited operations] (FIG. 7 & para [0064], “UE” & para [0065], “DSP/Microprocessor (110)”)
Next, Kim ‘516, as modified teaches [operations including to] receive via the receiver position information from other surrounding aerial vehicles; change used transmission power based on the aerial traffic information associated with the other vehicles’ position information; determine position information of the aerial vehicle; and broadcast the position information of the aerial vehicle via the transmitter responsive to the changed used transmission power.  (Here, Examiner points Applicant to the citations and rationale in Claim 53 above regarding said substantially similar recitations. i.e. Kiendl ‘681 teaches “Each vehicle in the course of time learns about the data of the surrounding vehicles. It then approximately knows the vehicle density or density distribution in the surroundings. Thereupon it may tune its transmit intensity such that approximately a predetermined maximum number of vehicles, such as e.g. 100 vehicles, may be reached by one broadcast.” (column 8 lines 41-47). Said teachings from Kiendl ‘681 include determining position information from other surrounding vehicles and using this information to tune transmit intensity (i.e. change used transmission power) for sending a broadcast. Kiendl ‘681 further teaches that the data of the surrounding vehicles is received by the surrounding vehicles (Column 2 line 24, “receiving data transmitted by other vehicles”). The Examiner again notes that the benefits as taught by Kiendl ‘681 are expected to apply whether the method is performed by an aerial vehicle or a ground-based vehicle). 

Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Kiendl ‘681, as applied herein, and further in view of U.S. Patent Application Publication No. 2019/0035266 to Riess et al. (hereinafter Riess '266).
As per Claim 9, Kim ‘516, as modified, teaches the method of Claim 8 above.
However, Kim ‘516 does not explicitly disclose wherein the first set of broadcast interval parameters comprises a first interval and the second set of broadcast interval parameters comprises a second interval, wherein the first interval is greater than the second interval.  Regardless, Riess '266 discloses a mobile communication device (e.g., a vehicle-mounted device) that implements a communication scheme to communicate user classification (e.g., associated with an autonomous vehicle), position/location, and at least one kinematic parameter. (para [0018]).  In particular, the communication scheme may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the first set of broadcast interval parameters comprises a first interval and the second set of broadcast interval parameters comprises a second interval, wherein the first interval is greater than the second interval.  Here, Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from that geographic area of interest. (para [0021]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes and/or on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude and/or on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Notably, Kim '516 suggests increasing its data and signal repetition level at altitudes above a threshold and decreasing its data and signal repetition level at altitudes below a threshold. (See paras. [0127] & [0129]).  Yet further, Kim '516 seeks to avoid "unnecessary signaling overhead in uplink" (para. [0089]).  Here, Riess '266 explicitly suggests its approach as a way "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  Accordingly, Riess '266 suggests its approach as a means to this end.  Still further, similar to Kim '516, Riess '266 contemplates that its reporting "may be initiated in response to a sensed event [or] triggered by a sensed event" (para [0043]).  Accordingly, Riess '266  and Kim '516 also seek to solve identified problems in similar ways.
As per Claim 13, Kim ‘516, as modified, teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises a first interval parameter used in response to [a number] of aerial vehicles in a predetermined area being less than a threshold number and a second interval parameter used in response to the number of aerial vehicles in the predetermined area being greater than the threshold number, wherein the first interval parameter is greater than the second interval parameter.  Regardless, Riess '266 discloses a communication scheme that may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021], i.e., a predetermined area).  Yet further, similar to Kim '516, Riess '266 teaches that its reporting may be triggered or "initiated in response to a sensed event" including, specifically, "a sensed change in traffic conditions" (para [0043] & para [0033], "vehicle traffic").  In this vein, Riess '266 contemplates that its rate of communication "(a frequency with which position updates are communicated) may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  More specifically, the frequency "may be reduced or increased based on certain factors such as geographic location and proximity" (para [0024]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises a first interval parameter used in response to [a number of] aerial vehicles in a predetermined area being less than a threshold number and a second interval parameter used in response to the number of aerial vehicles in the predetermined area being greater than the threshold number, wherein the first interval parameter is greater than the second interval parameter.  Here, Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to "other vehicles" in a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from "other vehicles" in that geographic area of interest. (See para [0021]).  Further, Riess '266 explicitly suggests a sensed change in vehicle traffic (e.g., an increase/decrease in the number of other vehicles) as a reporting trigger (para [0043]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude in the vicinity of more than a threshold of "other vehicle" traffic would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude or on the ground in the vicinity of less than a threshold of "other vehicle" traffic would communicate its position information at a relatively decreased rate/larger interval between successive communications).  The use of thresholds in the reporting context, as evidenced by Kim '516 is established in the art.  One is expected to use known tools according to their known abilities.
As per Claim 14, Kim ‘516, as modified, teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises a first interval parameter used in response to the aerial vehicle hovering.  Regardless, Kim '516 discloses that "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters" (para. [0097], e.g., no change from legacy configuration needed).  In this vein, Riess '266 discloses that its communication scheme may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises a first interval parameter used in response to the aerial vehicle hovering.  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from that geographic area of interest. (para [0021]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude or hovering on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Kim '516 would desire this because "when the aerial UE is not moving place to place, e.g., when this UE is hovering over the same area, the current reporting mechanism [i.e., periodic] would cause unnecessary signaling overhead in [the] uplink" (para [0089]).  Kim '516 seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Kiendl ‘681, as applied herein, and further in view of U.S. Patent Application Publication No. 2011/0159886 to Kangas et al. (hereinafter Kangas '886) and Non-Patent Literature referenced entitled “3rd Generation Partnership Project:  Technical Specification Group Radio Access Network” (hereinafter NPL 3GPP).
As per Claim 17, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a position accuracy.  Regardless, Kangas '886 acknowledges that "several positioning methods [] can be used to determine the position of a wireless terminal" (para [0009], e.g., A-GPS, OTDOA, AECID).  Here, Kangas '886 discloses each positioning method as associated with a respective inaccuracy (See para [0019], e.g., "In [Assisted Global Positioning System (A-GPS)], inaccuracy is caused by a combination of pseudo-range measurement errors and geometrical effects....For [Adaptive Ehanced Cell ID (AECID)] positioning error is instead caused by radio convergence effects...", i.e., attributed position accuracies/inaccuracies).  Yet further, Kangas '886 teaches that an uplink messages may include a PROVIDE LOCATION INFORMATION message.  (para [0026]).  In this vein, NPL 3GPP reveals that such a message may include an "OTDOA-ProvideLocationInformation" message (pg 58), an "A-GNSS-ProvideLocationInformation" message (pg 118), an "ECID-ProvideLocationInformation" message (pg 137), a "TBS-ProvideLocationInformation" message (pg 141), a "Sensor-ProvideLocationInformation" message (pg 147), a "WLAN-ProvideLocationInformation" message (pg 151), and a "BT-ProvideLocationInformation" message (pg 159), i.e., position determination methodology broadcast as part of its respective message.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a position accuracy.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module".  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Notably, Kangas '886 explicitly incorporates the disclosure of NPL 3GPP by reference (para [0026]).  One is expected to use known tools (e.g., protocols) according to their known abilities.
As per Claim 18, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a position accuracy and a confidence level with the position information.  Regardless, Kangas '886 acknowledges that "positioning methods [may] require certain general parameters be reported to a node or system" where "general parameters include a reported position parameter and a reported uncertainty parameter" (para [0015]).  Here, Kangas '885 discloses that "uncertainty is expressed in terms of horizontal (horz) and vertical (vert) inaccuracies" (para [0017].  See also NPL 3GPP (pg. 42, "qos" including "horizontalAccuracy" and "verticalAccuracy").  Yet further, Kangas '886 discloses that "the uncertainty is sometimes accompanied with a corresponding probability or 'confidence' that the terminal is actually in the region defined by the reported position and the reported uncertainty [thus] a third parameter (known as the 'probability' or 'confidence' parameter) is also reported."  (para [0018]).  Here, Kangas '886 teaches a number of reporting formats that include position, uncertainty, and confidence parameters. (paras [0027], [0032], [0034], [0043]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a position accuracy and a confidence level with the position information.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module" (para [0013]).  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Here, Kangas '886 suggests that such "parameters" "assists in or makes the determination of the wireless terminal location" (para [0015]).  One is expected to use known tools (e.g., protocols) according to their known abilities.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Kiendl ‘681, Kangas '886, and NPL 3GPP, as applied herein, and further in view of U.S. Patent Application Publication No. 2007/0178913 to Niemenmaa et al. (hereinafter Niemenmaa '913).
As per Claim 20, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy.  Regardless, Kangas '886 discloses that "uncertainty is sometimes accompanied with a corresponding probability or 'confidence' that the terminal is actually in the region defined by the reported position  [thus a further] parameter (known as the 'probability' or 'confidence' parameter) is also reported."  (para [0018]).  In this vein, Kangas '886 teaches the "[a]ddition of a confidence information element to the 3GPP polygon format" (para [0079]) which previously did not carry confidence information (para [0028]).  In this vein, Niemenmaa '913 discloses a method that determines a "location method from a set of location methods [] to meet a location accuracy requirement specified in a request for location information" (Abstract).  In particular, Niemenmaa '913 discloses that while a request for location information may include a "QoS specification", a location information request may not contain QoS.  Here, in such instances, Niemenmaa '913 suggests the use of "a database where default QoS values [] are stored" (para [0039]).  Here, as evidenced by NPL 3GPP, QoS may define the maximum horizontal and/or vertical error in a location estimate at an indicated confidence level. (NPL 3GPP, pg. 42).  Such a database of QoS values is usable to associate a broadcast confidence level with a position accuracy, if unknown.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module" (para [0013]).  In this vein, similar to Kangas, Niemenmaa '913 appreciates that numerous location methods exist (e.g., "cell ID", "U-TDOA", "Assisted-GPS") and that "each means of obtaining location information has a different level of accuracy" (para [0004], "Assisted-GPS...of about 10 m to 100 m", "cell ID...to within only about 200 m to several kilometers").  Here, since confidence is tied to uncertainty (see Kangas '516, para [0018]) such a database would be desired if position accuracy is not explicitly communicated or known.
As per Claim 21, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein, in response to not broadcasting a position accuracy, a default position accuracy is used.  Regardless, Kangas '886 discloses that position information may be reported without an associated uncertainty (para [0030], [0033], i.e., without a position accuracy).  In this vein, similar to Kangas, Niemenmaa '913 appreciates that numerous location methods exist (e.g., "cell ID", "U-TDOA", "Assisted-GPS") and that "each means of obtaining location information has a different level of accuracy" (para [0004], "Assisted-GPS...of about 10 m to 100 m", "cell ID...to within only about 200 m to several kilometers").  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein, in response to not broadcasting a position accuracy, a default position accuracy is used.  As evidenced by Niemenmaa '913, respective uncertainties are associated with respective location methods.  Here, in view of Kangas '886, such uncertainties are propagated by particulars of the methods themselves (See Kangas '886, para [0019]).  Accordingly, known associated uncertainties could be used with expected results.  One is expected to use known tools according to their known abilities.  Here, uncertainty would be considered to "assist in or make[] the determination of the wireless terminal location" (Kangas '886, para [0015]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Kiendl ‘681, as applied herein, and further in view of U.S. Patent Application Publication No. 2020/0077415 to Tang et al. (hereinafter Tang '415).
As per Claim 22, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting aerial vehicle assistance information.  Regardless, Tang '415 discloses a wireless communication method between a "terminal device 110" (para [0150], e.g., a drone) and an "access network device 120 (para [0151], e.g., a base station).  In particular, Tang '415 teaches that "after accessing the network device, the terminal device reports flight route information to the network device [] including information about an intermediate node location" that is "a location between a start location and an end location of the terminal device" (paras [0187]-[0188]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting aerial vehicle assistance information.  Kim '516 discloses its aerial UE as reporting "current location information" during its RRC connection procedure (para [0131]).  Incorporating Tang's '414 "flight route information" as information communicated during Kim's '516 RRC connection procedure leads to expected results (i.e., such further information communicated).  Tang '415 suggests its flight route information as further including "location information" and "flight speed" (i.e., information similar to Kim '516) as information communicated via RRC messaging. (paras [0187], [0193], [0221]).  Similar to Kim ‘516, Tang '415 also contemplates a "trigger factor for periodic reporting" as well as specifying "a location information reporting period, a quantity of reporting times, and a structure of the reported information" (para [0245]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Kiendl ‘681, as applied herein, and further in view of U.S. Patent No. 7,142,979 to Shonk (hereinafter Shonk '979).
As per Claim 23, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information.  Regardless, Shonk '979 teaches a method of triggering the transmission of data from a mobile asset.  In particular, Shonk '979 discloses a "triggering device 89" that "may transmit vehicle location data" "if the vehicle changes locations" (col. 3, ll. 37-40) and/or transmit vehicle location data "at a different rate" based on the type/significance of route traveled and distance traveled (i.e., rather than a set periodic rate) or "upon how high or low the traffic area is, how dense or sparse the [route] network is, or [] upon the relative speed limits."  (See col. 3, ll. 57- col. 4, ll. 6).  Yet further, in one aspect, Shonk '979 explicitly suggests "suppressing communication of the vehicle location when [its associated travel] will not provide significant information".  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information.  Kim '516 would desire controlling a transmission frequency (e.g., even to zero) since "more frequent transmission than necessary increases costs and lowers communications channel capacity" (Shonk '979, col. 1, ll. 30-32).  Shonk '979 explicitly suggests that "autonomous vehicle location" would "benefit greatly from transmission of the vehicle position triggered by a meaningful event, such as change in information" (col. 1, ll. 44-47).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Kiendl ‘681, as applied herein, and further in view of Riess '266 and Shonk ‘979.
As per Claim 24, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein broadcasting the position information comprises broadcasting absolute position information at a first interval and broadcasting delta position information between the first interval broadcasting.  Regardless, as discussed herein, Riess' '266 communication scheme comprises features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may decrease when [its mobile device is] further away [from an area of interest] in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  Similarly, Shonk '979 discloses a "triggering device 89" (col. 3, l. 39) that may transmit vehicle location data "at a different rate" based on the type/significance of route traveled and distance traveled (i.e., rather than a set periodic rate) or "upon how high or low the traffic area is, how dense or sparse the [route] network is, or [] upon the relative speed limits."  (See col. 3, ll. 57- col. 4, ll. 6).  In particular, Shonk's '979 "triggering device 89" "may transmit vehicle location data" "if the vehicle changes locations" (col. 3, ll. 37-40).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein broadcasting the position information comprises broadcasting absolute position information at a first interval and broadcasting delta position information between the first interval broadcasting.  Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from its geographic area of interest.  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a lower altitude or on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Shonk '979 similarly supports transmitting vehicle location data at a different rate based on significance.  Similar to Kim '516, Riess '266 and Shonk '979 contemplate that reporting "may be initiated in response to a sensed event [or] triggered by a sensed event" (Reiss '266, para [0043] & Shonk '979, col. 3, l. 38).  Incorporating Shonk's '979 further sensed event (i.e., if the vehicle changes locations) as one of Kim's '516 triggers for reporting location/position leads to expected results (i.e., position information transmitted at large intervals and upon deltas/changes in vehicle location).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

December 13, 2022